Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 12-14-2021. Claims 1-20 are pending and have been considered below:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6, 8, 10, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (“Fujioka” 20020160835 A1) in view of Finn et al. (“Finn” 20090271205 A1) and Manfredi et al. (“Manfredi” 20080096533 A1). 
Claim 1: Fujioka discloses a system for simulating human-like affect-driven behavior of a virtual agent for interactions with a human having a first character including a first personality and first emotions (Paragraph 105; a first agent for a player), the system comprising:
a computing platform including a hardware processor and a system memory; a software code stored in the system memory, the software code configured to provide the virtual agent (Paragraphs abstract and Paragraph 6; virtual agent/character and Figure 38 and Paragraph 127; coach virtual agent); 
wherein the hardware processor is configured to execute the software code to control the virtual agent to: 
identify a second character assumed by the virtual agent (Paragraph 127; coach is a second character and agent),
the second character having a second emotion (Paragraph 138; coach character has a trust parameter). 
the second character assumed by the virtual agent being independent of the first character of the human (Paragraph 105; first character and Figure 38 shows first character and coach);
 
Fujioka may not explicitly disclose the second character having, a second personality, a baseline mood and second emotions;
identify a current physical state, and currently active second emotions of the second character;
determine a current mood of the second character based on the baseline mood and the currently active second emotions;
receive an input corresponding to one of an interaction and an event experienced by the second character; 
Finn is therefore provided to disclose a virtual entity that has a personality, along with actions conveying emotions and mood (Paragraphs 41-47 and 50; personality, seriousness, facial gestures and body movement), a current physical state (Paragraph 50; physical appearance) and emotions are determined, as set by a client or historical information (Paragraphs 42-43, 45), further an input for interaction can be received by the second character (Paragraph 29; ask question). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide second character presentation options for the virtual characters of Fujioka. One would have been motivated to provide the capabilities as an enhancement to the current system allowing additional customization for enriched feedback improving user experience. 
Fujioka also may not explicitly disclose a target state of motivational fulfillment;
identify a current state of motivational fulfillment; 
nor disclose all the features below including plan a plurality of behaviors including at least a first behavior, a second behavior, and a third behavior for the second character, the first behavior being based on the input; the second behavior being an affect-driven behavior based on the input, the second personality, the current mood, and the currently active second emotions of the second character, and the third behavior being another affect-driven behavior based on a difference between the target state of motivational fulfillment and the current state of motivational fulfillment. 
Manfredi is therefore provided to disclose a virtual entity that has a personality, along with emotions and a mood (Paragraph 87 and 309-310), a target state of motivation (Paragraphs 18 and 309; identify a need or how to help (curiosity)) and further provides behaviors based on inputs (Paragraphs 100-138) including environment and information inputs (185 and 309-310). The behaviors include outputs based on personality, mood and emotion and further attempts to convey an output/response that properly matches an interaction (motivation is to comfort and satisfy/solve problem for user they are interacting with) (Paragraph 9-10, 185-191, 234 and 309-310).
A target state is provided (i.e. upbeat or serious) and then behavior such as personality, mood modified based on inputs of data (i.e. delayed package information analyzed) [0310]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide affect-driven behavior as a response for the virtual characters of Fujioka. One would have been motivated to provide the capabilities as an enhancement to current behaviors displayed by the system allowing for enriched feedback features improving user experience. 
Claim 3: Fujioka, Finn and Manfredi disclose a system of claim 1, wherein at least one of the first behavior, the second behavior, or the third behavior comprises at least one of a language-based communication, a gesture, or a facial expression by the second character (Manfredi: Paragraphs 163-174 and 309-310; smile and Finn: Paragraphs 41-47 and 50).
Claim 6: Fujioka, Finn and Manfredi disclose a system of claim 1, wherein the second character is rendered on a display (Fujioka: Figure 38 and Manfredi: Paragraph 139).
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 13 and 19 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (“Fujioka” 20020160835 A1), Finn et al. (“Finn” 20090271205 A1) and Manfredi et al. (“Manfredi” 20080096533 A1) in further view of Guerin et al. (“Guerin” 20160257000 A1). 
  
Claim 2: Fujioka, Finn and Manfredi disclose a system of claim 1, wherein at least one of the first behavior, the second behavior, or the third behavior comprises an interaction with another character (Fujioka: Figure 38 and Paragraph 127; virtual coach and Manfredi: Paragraph 106-109 and 309); but do not explicitly disclose the character formed as a machine. 
Guerin discloses a character as a machine that is interacted with and provides behavioral responses (Figures 1, 2, and 4-6; Paragraphs 36, 38 and 43 (third person interaction)-44). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide a virtual machine character for interaction. One would have been motivated to provide the capability as an enhancement on the available representations for interaction thereby improving system operability.   
Claim 4: Fujioka, Finn and Manfredi disclose a system of claim 1, but may not explicitly disclose wherein the second character comprises a machine. 
Guerin discloses a character as a machine that is interacted with and provides behavioral (gesture) responses (Figures 1, 2, and 4-6; Paragraphs 36, 43-44). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide a virtual machine character for interaction. One would have been motivated to provide the capability as an enhancement on the available representations for interaction thereby improving system operability.   
Claim 5: Fujioka, Finn and Manfredi disclose a system of claim 1, wherein at least one of the first behavior, the second behavior, and or third behavior comprises an interaction with an inanimate real object (Manfredi: Paragraphs 106-109, 185 and 310; environmental data). 
Guerin further discloses a character as a machine (inanimate real object) that is interacted with (Figures 1, 2, and 4-6; Paragraphs 36, 43-45). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide an inanimate real object for interaction. One would have been motivated to provide the capability as an enhancement on the available types of interaction thereby expanding and improving system operability.   
Claim 7: Fujioka, Finn and Manfredi disclose a system of claim 1, but may not explicitly disclose wherein at least one of the first behavior, the second behavior, or the third behavior comprises an interaction with a virtual object, the interaction with virtual object causing a real world event to occur.  
Guerin discloses a character as a machine/robot arm that is interacted with and allows real world events to occur in response to an interaction (Figures 1, 2, and 4-6; Paragraphs 36, 43-45 and 56; robot arm moved). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide a virtual character for interaction that causes real world events in Fujioka. One would have been motivated to provide the capability as an enhancement on the operability of the virtual environment allowing for expanded executable actions to be activated.   
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale.
Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claims 12 and 20 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 14 and 20 are similar in scope to claim 7 and therefore rejected under the same rationale. 


Response to Arguments
Applicant's remarks have been considered, however they are not persuasive. 
Regarding a first and second character, the characters are disclosed in Fujioka see Figure 38 and Paragraph 127; player and coach virtual agent.
Regarding the emotions of Manfredi, applicant again argues that the emotions are mirrored and are not internally manifest. 
First, applicant’s claim does not require that emotions be internally manifested, second examiner cannot find any support in the specification requiring an internally manifested emotion.
Additionally, Manfredi discloses in paragraph 310 where an emotion provides a sometime happier response to an update event though the user may be unhappy overall with the current event. This is not a mirroring of the user, because the virtual agent  differs from the user’s current emotion. 
Last regarding the first, second and third behavior of Manfredi; a physical state and input of Manfredi modifies appearances that change based on inputs, again the second behavior changes modes based on input/event (i.e. package delay) and the third behavior acts on a motivation to find and address a query or issue of a user and once the query is addressed behavior (mood/emotions) changes (Paragraph 310).   
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Badr et al. 20190391716 A1 IDENTIFYING AND CONTROLLING SMART DEVICES; [0023, 0091]; virtual assistant provides device access

Amini et al. 20180144761 A1 GENERATING COMMUNICATIVE BEHAVIORS FOR ANTHROPOMORPHIC VIRTUAL AGENTS BASED ON USER’S AFFECT Figures 8 a-d

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178 
1-12-2022